Exhibit 10.2

 

Execution Version

 

EIGHTH AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This EIGHTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of July 2, 2019, by and among HERCULES FUNDING
II LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature page hereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and WELLS FARGO CAPITAL
FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC, a Delaware limited
liability company, as the arranger and administrative agent for the Lenders (in
such capacity, “Agent”), with reference to the following facts, which shall be
construed as part of this Amendment:

 

RECITALS

 

A.         Borrower, Lenders and Agent have entered into that certain Amended
and Restated Loan and Security Agreement dated as of June 29, 2015, as amended
by that certain First Amendment to Amended and Restated Loan and Security
Agreement dated as of December 16, 2015, that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated as of March 8, 2016, that
certain Third Amendment to Amended and Restated Loan and Security Agreement
dated as of April 7, 2016, that certain Fourth Amendment to Amended and Restated
Loan and Security Agreement dated as of April 3, 2017, that certain Fifth
Amendment to Amended and Restated Loan and Security Agreement dated as of July
31, 2018, that certain Sixth Amendment to Amended and Restated Loan and Security
Agreement dated as of October 26, 2018, and that certain Seventh Amendment to
Amended and Restated Loan and Security Agreement dated as of January 11, 2019
(as amended, supplemented, replaced, renewed or otherwise modified from time to
time, the “Loan Agreement”), pursuant to which Lenders and Agent are providing
financial accommodations to or for the benefit of Borrower upon the terms and
conditions contained therein.

 

B.         Borrower has requested that Lenders and the Agent agree to amend
certain provisions of the Loan Agreement, subject to the terms and conditions
set forth herein.

 

C.         Lenders and the Agent are willing to amend certain provisions of the
Loan Agreement, subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

 

SECTION 1.     Defined Terms. Unless otherwise defined herein, capitalized terms
or matters of construction defined or established in the Loan Agreement shall be
applied herein as defined or established therein.

 

SECTION 2.     Amendments to Loan Agreement. As of the Eighth Amendment
Effective Date, the Loan Agreement is hereby amended as follows:

 

(a)         The definition of “Authorized Person” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced as follows:

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

“‘Authorized Person’ means any of Scott Bluestein, Seth Meyer, Peter Gaunt,
Melanie Grace, Julia Benavides, or any other individual then serving as the
Chief Executive Officer, Chief Financial Officer, Controller, General Counsel
and Secretary, or Assistant Controller of Borrower or HTGC, as applicable;
provided, that for purposes of this Agreement, no individual who is an
Authorized Person shall cease to be an Authorized Person, and no individual who
is not then an Authorized Person shall become an Authorized Person, unless and
until Agent has received written notice of such change from Borrower or HTGC, as
applicable, and in the case of an individual becoming an Authorized Person such
individual has been approved by Agent in its Permitted Discretion.”

 

(b)         Clause (b) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(b)     HTGC or the Special Servicer does not serve as the sole “servicer” for
such Split-Funded Note Receivable;”

 

(c)         Clause (c) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(c)     the applicable Split-Funded Note Receivable Documents do not prohibit,
restrict, or condition the replacement of (i) HTGC, as servicer thereof other
than (A) by requiring the prior, written consent, or the prior, written
direction, of Agent, or (B) pursuant to the applicable Intercreditor Agreement,
or (ii) HTGC or Borrower as administrative agent and collateral agent
thereunder, in each case, other than (A) by requiring the prior, written
consent, or the prior, written direction, of Agent and/or the applicable Account
Debtor, or (B) pursuant to the applicable Intercreditor Agreement;”

 

(d)         Clause (d) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(d)     the Account Debtor with respect to such Split-Funded Note Receivable is
not contractually obligated thereunder to remit all Collections with respect to
such Split-Funded Note Receivable, to a Cash Management Account in accordance
with Section 2.6 of this Agreement;”

 

(e)         Clause (f) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(f)     any portion of such Split-Funded Note Receivable has been sold to any
Person other than (i) Hercules Funding IV, (ii) an Affiliate of Borrower
approved by Agent in its Permitted Discretion, or (iii) a securitization vehicle
of HTGC;”

 

(f)         Clause (k) of the definition of “Eligible Split-Funded Note
Receivable” set forth in Section 1.1 of the Loan Agreement is hereby deleted in
its entirety and replaced as follows:

 

“(k)     Borrower’s commitment under such Split-Funded Note Receivable is at any
time greater than or less than any other syndicate member’s or co-lender’s
commitment under such Split-Funded Note Receivable, unless otherwise approved by
Agent in its sole discretion; or”

 

(g)         The definition of “Intercreditor Agreement” set forth in Section 1.1
of the Loan Agreement is hereby deleted in its entirety and replaced as follows:

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

“‘Intercreditor Agreement’ means any intercreditor agreement or similar
agreement between or among, as the case may be, Agent, Borrower, HTGC, and any
lender or agent acting for a group of lenders to HTGC or a Subsidiary thereof,
providing for the relative rights and priorities on account of any Split-Funded
Note Receivable and any collections or other collateral in respect thereof, in
form and substance reasonably satisfactory to Agent, and “Intercreditor
Agreements” means all of them, collectively.”

 

(h)         The definition of “Split-Funded Note Receivable” set forth in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
as follows:

 

“‘Split-Funded Note Receivable’ means any Note Receivable originated by HTGC and
with respect to which Borrower and one of (i) Hercules Funding IV, (ii) an
Affiliate of Borrower approved by Agent in its Permitted Discretion, or (iii) a
securitization vehicle of HTGC, in any case, owns a percentage of the aggregate
commitment thereunder, in each case, to the extent such Note Receivable is
subject to an Intercreditor Agreement.”

 

(i)         The definition of “Union Bank Facility” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced as follows:

 

“‘Union Bank Facility’ means the credit facility evidenced by that certain Loan
and Security Agreement, dated as of February 20, 2019, by and among Hercules
Funding IV, the lenders party thereto from time to time, and MUFG Union Bank,
N.A., as administrative agent, as amended, modified or supplemented from time to
time, as well as any Indebtedness that refinances such credit facility.”

 

(j)         The definition of “Eighth Amendment Effective Date” is hereby
inserted into Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:

 

“‘Eighth Amendment Effective Date’ means July 2, 2019.”

 

(k)         The definition of “Hercules Funding IV” is hereby inserted into
Section 1.1 of the Loan Agreement in a manner that maintains alphabetical order:

 

“‘Hercules Funding IV’ means Hercules Funding IV LLC, a Delaware limited
liability company, or any successor thereto.”

 

(l)         The definition of “Special Servicer” is hereby inserted into Section
1.1 of the Loan Agreement in a manner that maintains alphabetical order:

 

“‘Special Servicer’ means (a) U.S. Bank, National Association, and its
successors and assigns permitted pursuant to and in accordance with the
applicable Intercreditor Agreement, or (b) any other special servicer acceptable
to Agent in its sole discretion.”

 

(m)         The definition of “Special Servicer Fees and Expenses” is hereby
inserted into Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:

 

“‘Special Servicer Fees and Expenses’ has the meaning specified therefor in the
Intercreditor Agreement.”

 

(n)         The definition of “Hercules Funding III” set forth in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and not replaced.

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

(o)         Section 2.3(b)(i)(B) of the Loan Agreement is hereby deleted in its
entirety and replaced as follows:

 

“(B)     second, to pay the Servicing Fee of Servicer and, with respect to a
successor Servicer or the Special Servicer, as applicable, expenses and other
amounts due to such successor Servicer under the Sale and Servicing Agreement or
Special Servicer Fees and Expenses due to the Special Servicer under the
applicable Intercreditor Agreement, respectively (provided, that with respect to
the initial Servicer, such Servicing Fee shall only be paid so long as no Event
of Default has occurred and is continuing), until paid in full,”

 

(p)         Clause (b) contained within Section 4.3 of the Loan Agreement is
hereby deleted in its entirety and replaced as follows:

 

“(b) cause a replacement servicer (including, without limitation, the Special
Servicer with respect to Split-Funded Notes Receivable) to take possession of,
and collect, Borrower’s Accounts, or”

 

(q)         Section 6.3(d) of the Loan Agreement is hereby deleted in its
entirety and replaced as follows:

 

“(d)     (i) as soon as available, but in any event not less than thirty (30)
days prior to the commencement of each fiscal year of HTGC, copies of
Projections for HTGC that have been provided to the Board of Directors of HTGC
for the forthcoming fiscal year, certified by the chief financial officer of
HTGC, as being such officer’s good faith estimate of the financial performance
of HTGC during the period covered thereby, and (ii) if requested by Agent, as
soon as available, but in any event not more than ten (10) days after Agent’s
request, copies of Projections for Borrower that have been provided to the Board
of Directors of Borrower for the forthcoming fiscal year, certified by the chief
financial officer of Borrower, as being such officer’s good faith estimate of
the financial performance of Borrower during the period covered thereby,”

 

(r)         Section 8.9 of the Loan Agreement is hereby deleted in its entirety
and replaced as follows:

 

“8.9     If there is (a) a default by Borrower, HTGC, or any of their respective
Subsidiaries as borrowers or obligors under any Subordinated Debt or any
agreement for borrowed money (i) in an aggregate principal amount in excess of
$250,000, in the case of such a default by Borrower or any of its Subsidiaries,
(ii) by Hercules Funding IV (or any successor borrower or obligor under the
Union Bank Facility) under the Union Bank Facility, or (iii) in an aggregate
principal amount in excess of $1,000,000, in the case of such a default by HTGC
or any of its Subsidiaries other than Borrower or Hercules Funding IV (or any
successor borrower or obligor under the Union Bank Facility), and (b) such
default (i) occurs at the final maturity of the obligations thereunder, or (ii)
results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of the obligations thereunder of Borrower
or any of its Subsidiaries, Hercules Funding IV (or any successor borrower or
obligor under the Union Bank Facility), or HTGC or any of its Subsidiaries other
than Borrower or Hercules Funding IV (or any successor borrower or obligor under
the Union Bank Facility), to terminate such agreement, or to refuse to renew
such agreement in accordance with any automatic renewal right therein;”

 

(s)         Section 8.14 of the Loan Agreement is hereby deleted in its entirety
and replaced as follows:

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

“8.14     If any of the individuals serving as of the Eighth Amendment Effective
Date (or serving thereafter as a replacement acceptable to Agent in accordance
with this Section 8.14) as the Chief Executive Officer or Chief Financial
Officer, respectively, of either Borrower or HTGC, shall cease to be actively
involved in the business of Borrower or HTGC (as applicable) in such capacity
and such individual has not been replaced within 90 days by an individual
acceptable to Agent in Agent’s Permitted Discretion.”

 

(t)         Section 8.15 of the Loan Agreement is hereby deleted in its entirety
and replaced as follows:

 

“8.15     (i) Either Servicer or Borrower fails to comply, in any material
respect, with its obligations under the Sale and Servicing Agreement, or (ii) if
applicable, Special Servicer fails to comply, in any material respect, with its
obligations under the Intercreditor Agreement; or”

 

(u)         Section 9.1(n) of the Loan Agreement is hereby deleted in its
entirety and replaced as follows:

 

“(n)     Exercise any and all rights of Borrower under the Sale and Servicing
Agreement or assume or assign (including, without limitation, to the Special
Servicer pursuant to the Intercreditor Agreement, or otherwise) any and all
rights and responsibilities to collect, manage, and service the Notes
Receivables, including (i) the responsibility for the receipt, processing and
accounting for all payments on account of the Notes Receivables, (ii)
periodically sending demand notices and statements to the Account Debtors or
makers of Notes Receivable, (iii) enforcing legal rights with respect to the
Notes Receivables, including hiring attorneys to do so to the extent Agent or
such assignee deems such engagement necessary, and (iv) taking all lawful
actions and procedures which Agent or such assignee deems necessary to collect
the Notes Receivables, and all such amounts shall be Lender Group Expenses; and”

 

(v)         Section 13 of the Loan Agreement is hereby amended to add a new
clause (d) thereto as follows:

 

“(d)     NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER OR ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.”     

 

(w)         Each of Revised Schedule 5.6(a) and Revised Schedule 5.6(c) to the
Loan Agreement is hereby deleted in its entirety and replaced with Second
Revised Schedule 5.6(a) and Second Revised Schedule 5.6(c), respectively, each
in the form attached hereto.

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

SECTION 3. Waiver of Event of Default.

 

(a)     Prior to the Eighth Amendment Effective Date, Section 6.3(d) of the Loan
Agreement required that Borrower deliver to Agent, with copies to each Lender,
as soon as available, but in any event not less than thirty (30) days prior to
the commencement of each fiscal year of Borrower and HTGC, copies of Projections
for Borrower and HTGC that have been provided to the Board of Directors of
Borrower or HTGC for the forthcoming fiscal year, certified by the chief
financial officer of Borrower and the chief financial officer of HTGC, as
applicable, as being such officer’s good faith estimate of the financial
performance of Borrower and HTGC during the period covered thereby. Any failure
by Borrower to perform, keep, or observe any covenant or other agreement or
provision contained in Section 6.3(d) of the Loan Agreement, absent waiver
thereof, constitutes an Event of Default in accordance with Section 8.2 thereof.

 

(b)     Borrower has advised the Agent that Borrower failed to comply with
Section 6.3(d) of the Loan Agreement for the fiscal year 2019, resulting in the
occurrence and continuation of an Event of Default under Section 8.2 of the Loan
Agreement (the “Specified Event of Default”). The Borrower has requested,
notwithstanding the terms and conditions of Section 6.3(d) of the Loan
Agreement, that Agent and the Lenders waive the Specified Event of Default and
any Resulting Defaults. As used herein, “Resulting Default” shall mean: (1) any
Default or Event of Default resulting from any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith having been incorrect or
misleading in any material respect when made or deemed made, in each case to the
resulting solely from the Specified Default or any Resulting Default; (2) any
Default or Event of Default, to the extent resulting from the Loan Parties’
failure to timely notify the Administrative Agent in writing of the occurrence
of the Specified Default or any Resulting Default; (3) any Default or Event of
Default, to the extent resulting from any Loan Party having taken any action
that would have otherwise been permitted under the Loan Documents but was
prohibited solely as a result of the occurrence and/or continuation of the
Specified Default or any Resulting Default; and (4) ay Default or Event of
Default, to the extent resulting from any Loan Party having failed to take any
action that would not have otherwise been required to have been taken pursuant
to the Loan Documents but was required solely as a result of the occurrence
and/or continuation of the Specified Default or any Resulting Default.

 

(c)     Agent, on behalf of the Lenders, hereby waives the Specified Event of
Default and any Resulting Default, in each case, subject to the following terms
and conditions: the waiver agreed to herein (i) is strictly limited to Section
6.3(d) of the Loan Agreement, and except as expressly set forth herein, all the
other terms, provisions and conditions of the Loan Agreement shall remain in
full force and effect; (ii) shall not extend nor be deemed to extend to any
other Default or Event of Default that may now exist or hereafter arise under
the Loan Agreement or any of the other Loan Documents, whether similar or
dissimilar to the matters consented to herein, (iii) shall not impair, restrict
or limit any right or remedy of the Agent or any Lender with respect to any
Default or Event of Default that may now exist or hereafter arise under the Loan
Agreement or any of the other Loan Documents, and (iv) shall not constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of Agent or any Lender under the Loan Agreement
or any of the other Loan Documents.

 

SECTION 4.     Removal of Authorized Person; Designation of New Authorized
Person; Replacement of Chief Executive Officer.

 

(a)        Borrower hereby notifies Agent that (i) Manuel Henriquez is no longer
an Authorized Person of Borrower or HTGC for purposes of the Loan Agreement or
any of the other Loan Documents, and (ii) Scott Bluestein is hereby designated
as an Authorized Person of Borrower and HTGC for purposes of the Loan Agreement
and the other Loan Documents.

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

(b)        Agent hereby acknowledges and agrees that (i) Scott Bluestein is
hereby approved by Agent as an Authorized Person of Borrower and HTGC for
purposes of the Loan Agreement and the other Loan Documents, and (ii) the
replacement of Manuel Henriquez as the Chief Executive Officer of both Borrower
and HTGC, by Scott Bluestein, shall, in each case, be deemed a replacement of
such office by an individual acceptable to Agent in accordance with Section 8.14
of the Loan Agreement.

 

SECTION 5.     Conditions Precedent. Notwithstanding any other provision of this
Amendment, this Amendment shall be of no force or effect, and Lenders and Agent
shall not have any obligations hereunder, unless and until each of the following
conditions have been satisfied:

 

(a)        Each of Borrower, the Lenders, and Agent shall have executed and
delivered to the Agent this Amendment and such other documents as the Agent may
reasonably request;

 

(b)        Agent shall have received a certificate from an Authorized Person of
each of Borrower and HTGC (i) attesting to (A) the incumbency and signatures of
certain specified Authorized Persons, and (B) the resolutions of such Person’s
Board of Directors authorizing its execution, delivery, and performance of this
Amendment and the other Loan Documents to which such Person is a party, (ii)
authorizing specific Authorized Persons to execute the same on its behalf, and
(iii) evidencing the formation, existence, and good standing of such Person from
the Secretary of State of its jurisdiction of organization or formation, as
applicable;

 

(c)        Agent shall have completed a reference check (including personal
credit reports, tax lien and litigation histories) with respect to Scott
Bluestein, the results of which are satisfactory to Agent in its sole
discretion; and

 

(d)         All legal matters incident to the transactions contemplated hereby
shall be reasonably satisfactory to counsel for the Agent.

 

SECTION 6.     Representations and Warranties Regarding Loan Agreement. Borrower
hereby represents and warrants to the Lenders and Agent and agrees that:

 

(a)        the representations and warranties contained in the Loan Agreement
(as amended hereby) and the other outstanding Loan Documents are true and
correct in all material respects at and as of the date hereof as though made on
and as of the date hereof, except (i) to the extent specifically made with
regard to a particular date, and (ii) for such changes as are a result of any
act or omission specifically permitted under the Loan Agreement (or under any
Loan Document), or as otherwise specifically permitted by the Lender Group;

 

(b)        on the Eighth Amendment Effective Date, after giving effect to this
Amendment, no Default or Event of Default will have occurred and be continuing;

 

(c)        the execution, delivery and performance of this Amendment have been
duly authorized by all necessary action on the part of, and duly executed and
delivered by Borrower, and this Amendment is a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

(d)        the execution, delivery and performance of this Amendment do not
conflict with or result in a breach by Borrower of any term of any material
contract, loan agreement, indenture or other agreement or instrument to which
Borrower is a party or is subject.

 

SECTION 7.     Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

 

SECTION 8.     Costs and Expenses. Borrower hereby affirms its obligation under
the Loan Agreement to reimburse the Agent for all Lender Group Expenses paid or
incurred by the Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the attorneys’ fees
and expenses of attorneys for the Agent with respect thereto.

 

SECTION 9.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUCTED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

 

SECTION 10.     Effect of Amendment; Reaffirmation of Loan Documents.

 

(a)        The terms and provisions set forth in this Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Loan Agreement
and the other Loan Documents, and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower, Agent, and Lenders agree that the Loan Agreement and the other
Loan Documents, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms. Upon the
effectiveness of this Amendment, each reference in the Loan Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended hereby.

 

(b)        Borrower confirms that all of its obligations under the Loan
Documents (as amended by this Amendment) are in full force and effect and are
performable in accordance with their respective terms without setoff, defense,
counter-claim or claims in recoupment. Borrower further confirms that the term
“Obligations”, as used in the Loan Agreement, shall include all Obligations of
Borrower under the Loan Agreement (as amended by this Amendment), and each other
Loan Document.

 

(c)        Execution of this Amendment by the Lenders and Agent (i) shall not
constitute a waiver of any Default or Event of Default that may currently exist
or hereafter arise under the Loan Agreement, (ii) shall not impair, restrict or
limit any right or remedy of the Lenders or Agent with respect to any Default or
Event of Default that may now exist or hereafter arise under the Loan Agreement
or any of the other Loan Documents, and (iii) shall not constitute any course of
dealing or other basis for altering any obligation of the Borrower or any right,
privilege or remedy of the Lenders and Agent under the Loan Agreement or any of
the other Loan Documents.

 

SECTION 11. Headings. Section headings in this Amendment are included herein for
convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

SECTION 12. Release. BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS, AGENT, OR THEIR RESPECTIVE
AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS,
EMPLOYEES OR ATTORNEYS. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES LENDERS, AGENT, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS,
AND THEIR PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES,
COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDERS,
AGENT, OR THEIR RESPECTIVE PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, IN
EACH CASE SOLELY TO THE EXTENT ARISING FROM THE LIABILITIES, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT. BORROWER HEREBY COVENANTS AND
AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE,
PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF ANY CLAIM,
ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE
AGAINST LENDERS, AGENT, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS, OR THEIR
RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, EMPLOYEES, AND
PERSONAL AND LEGAL REPRESENTATIVES ARISING ON OR BEFORE THE DATE HEREOF OUT OF
OR RELATED TO LENDERS’ OR AGENT’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR
DEMANDS IN ADMINISTERING, ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO
COLLECT THE OBLIGATIONS OF BORROWER TO LENDERS AND AGENT, WHICH OBLIGATIONS ARE
EVIDENCED BY THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

 

[Remainder of page intentionally left blank with signature pages immediately to
follow]

 

 

Eighth Amendment to Amended and Restated Loan and Security Agreement

AmericasActive:13079773.13

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment to
Amended and Restated Loan and Security Agreement as of the day and year first
above written.

 

 

 

BORROWER:

             

HERCULES FUNDING II LLC,

a Delaware limited liability company, as Borrower

                       

By:

 

/s/ Melanie Grace

   

Name:

Melanie Grace

   

Title:

General Counsel and Secretary

 

 

 

 

Signature Page to Eighth Amendment to Amended and Restated Loan and Security
Agreement

 

 

--------------------------------------------------------------------------------

 

 

  AGENT AND SOLE LENDER:              

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company,

as Agent and a Lender

                       

By:

 

/s/ Anna Torres

   

Name:

Anna Torres    

Title:

Assistant Vice President  

 

 

 

Signature Page to Eighth Amendment to Amended and Restated Loan and Security
Agreement

 

 

--------------------------------------------------------------------------------

 

 

Second Revised Schedule 5.6(a)

 

Jurisdictions of Organization

 

 

Jurisdiction of Formation

 

HTGC

Maryland

 

Borrower

Delaware

 

 

 

 

Subsidiaries of HTGC:

 

 

Hercules Technology II, L.P.

Delaware

 

Hercules Technology III, L.P.

Delaware

 

Hercules Capital IV, L.P.

Delaware

 

Hercules Technology SBIC Management, LLC

Delaware

 

Hercules Funding II LLC

Delaware

 

Hercules Funding III, LLC

Delaware

 

Hercules Funding IV LLC

Delaware

 

 

 

 

 

 

 

Hercules Capital Funding 2014-1 LLC

Delaware

 

Hercules Capital Funding Trust 2014-1

Delaware

 

Hercules Capital Funding 2018-1 LLC

Delaware

 

Hercules Capital Funding Trust 2018-1

Delaware

 

Hercules Capital Funding 2019-1 LLC

Delaware

 

Hercules Capital Funding Trust 2019-1

Delaware

 

 

 

 

 

 

 

Hercules Technology Management Co. II, Inc.

Delaware

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Bearcub Acquisitions LLC

Delaware

 

HercGBC LLC

Delaware

 

Gibraltar Acquisition LLC

Delaware

 

Gibraltar Business Capital LLC

Delaware

 

Achilles Technology Management Co., Inc.

Delaware

 

Achilles Technology Management Co I, Inc.

Delaware

 

Achilles Technology Management Co II, Inc.

Delaware

 

 

 

 

Subsidiaries of Borrower:

 

 

None

 

 

 

 

--------------------------------------------------------------------------------

 

 

Second Revised Schedule 5.6(c)

 

Organizational ID Numbers

 

 

Organizational

Identification

Number

 

Federal Employer

Identification Number

 

HTGC

D07705197

74-3113410

 

Borrower

4582401

26-3212368

 

   

 

 

Subsidiaries of HTGC:

 

 

 

Hercules Technology II, L.P.

3916747

11-3749573

 

Hercules Technology III, L.P.

4728789

27-0924518

 

Hercules Capital IV, L.P.

4917870

27-4334020

 

Hercules Technology SBIC Management, LLC

3728003

11-3749567

 

Hercules Funding II LLC

4582401

26-3212368

 

Hercules Funding III, LLC

6000713

81-1987493

 

Hercules Funding IV LLC

7273526

83-3516856

 

   

 

 

   

 

 

Hercules Capital Funding 2014-1 LLC

5608455

47-2024857

 

Hercules Capital Funding Trust 2014-1

5614039

47-6539095

 

Hercules Capital Funding 2018-1 LLC

6915451

83-0998315

 

Hercules Capital Funding Trust 2018-1

6926479

83-6241522

 

Hercules Capital Funding 2019- LLC

7197108

83-2961386

 

Hercules Capital Funding Trust 2019-1

7203857

83-6603626

 

   

 

 

   

 

 

Hercules Technology Management Co. II, Inc.

4531711

20-2386260

 

 

 

--------------------------------------------------------------------------------

 

 

   

 

 

   

 

 

   

 

 

Bearcub Acquisitions LLC

6540398

82-2757701

 

HercGBC LLC

6748523

82-4413662

 

Gibraltar Acquisition LLC

6703174

82-4356821

 

Gibraltar Business Capital LLC

4794718

27-2020825

 

Achilles Technology Management Co., Inc.

5886931

47-5649277

 

Achilles Technology Management Co I, Inc.

6061600

81-2844298

 

Achilles Technology Management Co II, Inc.

6061614

81-2856783

 

   

 

 

Subsidiaries of Borrower:

 

 

 

None

 

 

 

 

 

 

 